COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

IN RE: ROSA MARIA TRUJILLO,                    §                     No. 08-13-00185-CV

                             Relator.          §              AN ORIGINAL PROCEEDING

                                               §                      IN MANDAMUS

                                               §

                                               §

                                               §

                                        JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Linda Chew, Judge of the 327th District Court, of El Paso County, and

concludes that Relator’s petition for writ of mandamus should be denied. We therefore deny the

petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 25TH DAY OF FEBRUARY, 2015.


                                             SUSAN LARSEN, Senior Judge

Before McClure, C.J., Rodriguez, J., and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment